Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 03/06/2022 is acknowledged.
Claims 4, 6-7, 12-13, 21, 25, 27 and 29 have been canceled.
 Claims 1-3, 5, 8-11, 14-20, 22-24, 26 and 28 are pending. 
In response the amendment to delete the terms “preventing or eliminating” the following Written Description rejection under 35 USC 112, first paragraph has been withdrawn:

Claims 1-3, 5, 8-11 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

In response to the amendment, the following new rejection has been applied and replaces the previous rejections of record:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber-Blum et al (cited on IDS dated 3/3/20). Note: Gruber-Blum article is dated 2017 but published online 31 Oct 2016 (see IDS dated 3/3/20), and hence considered a 102(1)(1) reference. 
Instant claims 1 has been amended to recites: A method for reducing or treating post-operative adhesions in a target site within a body of a subject, the method comprising: introducing an applicator, configured for applying an anti-adhesive composition, to an implanted medical device fixed and deployed in a target site within a body of a subject; and applying in situ the anti-adhesive composition onto the implanted medical device, wherein said method is performed during or following an interventional medical procedure. Instant claim 3 recites a mesh or a mesh fixation element.
Gruber-Blum teaches liquid anti-adhesive agent for intraperitoneal hernia repair procedures: Artiss® compared to CoSeal® and Adept® in an IPOM rat model, wherein a middleweight polypropylene mesh of 2 x 2 cm size was implanted and covered with 1) fibrin sealant, 2) Icodextrin, 3) polyethylene glycol, 4) fibrin sealant and Icodextrin, 5) fibrin sealant + polyethylene glycol, 6) polyethylene glycol and Icodextrin and 7) control group, uncovered mesh (abstract, p 4974- col. 2). Thus, Gruber-Blum teaches implanting the mesh, followed by injecting the above different types of anti-adhesives using a syringe. Thus, Gruber-Blum teaches the instant steps for reducing or treating post-operative adhesions. Hence, Gruber-Blum anticipates instant claims.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-3, 5, 8-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matoba et al (submitted on IDS dated 3/3/20) in view of US 6150581 to Jiang et al., and Gruber-Blum et al (cited on IDS dated 3/3/20).
	Matoba teaches a method of treating post-surgical adhesions induced by polyglycolic acid (PGA) mesh, in a rat model by administering alginate (abstract). Page 1 describes that PGA is a useful biomaterial but causes inflammation and adhesions that occur around the site of the said mesh. Matoba teaches alginate has been reported to prevent adhesions (page 2, 1st para) and with or without calcium gluconate provides excellent adhesion compared to anti-adhesive fibrin. 
For the claimed steps of application (claims 1, 18 and 19), Matoba teaches that the PGA sheets was soaked with calcium gluconate (strong or weekly crosslinked), treated with sodium alginate, the PGA sheet was fixed on the visceral peritoneum, following which the crosslinking agent and finally sodium alginate were sprayed [paragraph bridging pages 2-3). 
Instant claims 1 has been amended to recites: A method for reducing or treating post-operative adhesions in a target site within a body of a subject, the method comprising: introducing an applicator, configured for applying an anti-adhesive composition, to an implanted medical device fixed and deployed in a target site within a body of a subject; and applying in situ the anti-adhesive composition onto the implanted medical device, wherein said method is performed during or following an interventional medical procedure.
Matoba lacks the step of introducing an applicator, configured for applying an anti-adhesive composition, to a target site within a body of a subject onto the implanted. Instead, Matoba teaches spraying a powder of alginate on the PGA sheet. 
	Jiang teaches chitosan /alginate anti-adhesion barrier for treating post-surgical adhesions (abstract). Jiang teaches that an aqueous solution of chitosan, a complexing agent and an alginate solution are combined together or separately sprayed onto a target site or a trauma site (col. 2, l 36-67). Jiang teaches that the application site can include endoscopic delivery (col.4, l 38-43). 
In this regard, Gruber-Blum discussed above, also teaches implanting a mesh, followed by injecting the above different types of anti-adhesives using a syringe.
	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to look to the teachings of Jiang and Gruber-Blum, so as to modify the teachings of Matoba. One would have been motivated to employ first implant the surgical mesh (of Matoba), followed by administering an anti-adhesive alginate composition to on to the mesh, by using an applicator or a syringe taught by Jiang and Gruber-Blum respectively. One would have been motivated to do so because Jiang also teaches post-surgical anti-adhesion compositions for treating or reducing adhesions with alginate gel compositions, similar to Matoba. A skilled artisan would have employed the applicator (sprayer) to apply the composition of Matoba at the desired site of application, i.e., for surface wounds or endoscopic delivery or other surgical cavities or sites, and still expect to provide the same anti-adhesion effect. Further, Gruber-Blum also suggest administering anti-adhesive compositions using a syringe on to an implanted mesh and suggested that administering anti-adhesive compositions on to the implanted mesh are effect as anti-adhesives and can be applied on any mesh of choice with the option of tailoring the mesh before implantation, and also cover all the trigger points of adhesion formation (p 4977, col. 2- Discussion). Hence, a skilled artisan would have expected to successively reduce or treat adhesions at the target site.
For claim 2, section 2.5 of Matoba teaches transabdominal incision and further fixing of PGA sheets. 
For the claimed fixation element of claim 3, section 2.5 of Matoba teaches that the PGA mesh sheets were further fixed at the four corners with polyvinylidene fluoride monofilament sutures.
Matoba teaches fixing the mesh in the target site prior to applying the anti-adhesive composition, in section 2.5, and hence meet claim 5.
Matoba teaches crosslinked alginate and hence meet instant claims 8 and 10. Matoba teaches strongly, weakly as well as non-crosslinked alginate [abstract, section 2.3]. 
	For claim 11, Matoba teaches calcium gluconate s a crosslinker [paragraph bridging pages 2-3]. 
	For the claimed molecular weight range (claim 9), Matoba teaches alginate having a molecular weight range of 32000 to 250000 and a crosslinker, calcium gluconate at a concentration of 8.5% [section 2.1]. The molecular weight of alginate taught by Matoba overlaps with that of instant claims (50-400 kDa). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose the appropriate molecular weight of alginate in the teachings of Matoba with an expectation to provide the appropriate gelling as well as anti-adhesion effect because Matoba recognizes a range of 50-250000 MW of alginate for the same anti-adhesion effect.  
5. 	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matoba et al (submitted on IDS dated 3/3/20) in view of US 6150581 to Jiang et al., and Gruber-Blum et al (cited on IDS dated 3/3/20)., as applied to claims1-3, 5, 8-11, 18 and 19 above, and further in view of US 2006/0159823 to Melvik et al.
Matoba teaches alginate having a molecular weight range of 32000 to 250000 and a crosslinker, calcium gluconate at a concentration of 8.5% [section 2.1]. Matoba teaches strongly, weakly as well as non-crosslinked alginate [abstract, section 2.3]. Matoba teaches the amounts of alginate in mg amounts but not the percentages as claimed in the instant claims 14-17. 
	Melvik teaches kits and compositions comprising alginate and method of dispensing self-gelling alginate (abstract). Among the several applications for alginate gels, Melvik teaches the composition for anti-adhesion [0103- 0104]. Melvik teaches that the alginate containing dispersion (alginate particles in a solvent) [0035] can be dispensed to a target site for the formation of alginate gel [0036] in various applications such as described in [0064, 0068]. Figure 2 and [0023] employs 0.75%, 1%, 1.5% and 2% calcium alginate. [0025] describes storage modulus for alginate gels of various molecular weights and viscosity of 270 mPas and 44 mPas. Melvik teaches that the lower the concentration of alginate, the more biodegradable gel it is and suggests 0.5% t0 up to 10% [0039], which includes the claimed amounts of alginate of claims 14-17. Melvik also suggests that the concentration of alginate also affects the gelling time, pore size, gel strength, elasticity as well as stability [0040]. [0042] further teaches that the gels degrade more at lower molecular weight. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose suitable amounts of alginate in the composition of Matoba (modified by Jiang and Gruber-Blum) because the analogous teachings of Melvik suggest the claimed amounts of alginate as being suitable for providing alginate gels with the desirable anti-adhesion property. Further, Melvik also suggests that the amounts and molecular weight of alginate affect the viscosity, biodegradability. Hence, a skilled artisan would have been motivated to choose the amounts (such as those in fig 2 of Melvik) to arrive at the instant claims and expect to provide the appropriate gelling, stability as well as anti-adhesion effect.


Response to Arguments
Applicant's arguments filed 3/6/22 have been fully considered. However, in light of the amendment, the previous rejection has been withdrawn and new rejections have been applied as above. 
	Applicants argue that current application is based on the surprising findings that post-operative adhesions in a target site within a body of a subject are dramatically reduced or treated by using the claimed method i.e., introducing an applicator, configured for applying an anti-adhesive composition, to an implanted medical device fixed and deployed in a target site within a body of a subject; and applying in situ the anti-adhesive composition onto the implanted medical device positioned, wherein said method is performed during or following an interventional medical procedure. It is argued that instant application (paragraphs 10 and 11 of the published application) emphasizes the differences between pre-coating and post-coating of the medical implant. It is argued that pre-coated implants may damage the coating during the delivery and placement of the medical implant. It is argued that instant coated implant facilitates convenient delivery, manipulation and positioning of the implant. It is also argued that pre-coated implants may cause adhesion of tissue to the implant’s surrounding whereas, instant post placement coating utilizing the disclosed devices and methods prevent adhesions.
	Applicants argue that none of the above references, Matoba, US ‘581 or Melvik, teach a method of treating or reducing post-operative adhesions, as claimed. Applicants argue that none of the references teach implanting a device and then applying a second composition on to the first and crosslinking, thus increasing the viscosity of the composition. It is argued Jiang does not teach an implant.  
	Applicants’ arguments have not been found persuasive because while applicants argue that instant claimed method is found to be advantageous, applicants does not provide any particular data or provide a comparative evidence. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). While Matoba, US 581 and Melvik references do not teach post-coating of an implant with an anti-adhesive in situ, the newly applied combination of references address the step of post-coating of the implant with an anti-adhesive in situ. Accordingly, one of an ordinary skill in the art would have expected the argued anti-adhesive effect by post-coating the implant with an anti-adhesive material. This is further evidenced by the teachings of Gruber-Blum et al cited on the IDS (dated 3/3/20). Note: Gruber-Blum article is dated 2017 but published online 31 Oct 2016, and hence considered a 102(1)(1) reference. Hence, the arguments are not found persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611